DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, or fairly suggest, a combination of the range of Mn/Ti peak intensity ratio in the end surface outer layer, the range of rare earth element/Ti peak intensity ratio in the end surface outer layer, the range of Si/Ti peak intensity ration in the side surface outer layer, and the range of rare earth element/Ti peak intensity ratio in the side surface outer layer, when taken in conjunction with the remaining limitations of claim 1.  Claims 2-9 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teraoka et al. (US Pat. App. Pub. No. 2020/0111613), Hashimoto et al. (US Pat. App. Pub. No. 2020/0105468), and Fukunaga et al. (US Pat. App. Pub. No. 2020/0066446) each teach a ceramic capacitor where an outer side margin includes a larger Si content than an inner side margin, but fails to teach the manganese and rare-earth elements peak intensity ratios recited in claim 1.  Sugita et al. (US 9,064,636) teaches a ceramic capacitor where an outer side margin includes rare-earth element, Mn, and silicon, but fails to teach the ratios recited in claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848